IN THE COURT OF APPEALS OF IOWA

                                   No. 16-1258
                            Filed September 28, 2016


IN THE INTEREST OF K.S. and A.S.,
Minor children,

V.V., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, David F.

Staudt, Judge.



      A mother appeals the termination of her parental rights to her children.

AFFIRMED.



      Michelle M. Jungers of Iowa Legal Aid, Waterloo, for appellant mother.

      Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

      Melissa A. Anderson-Seeber of Iowa State Public Defender-Waterloo

Juvenile Office, Waterloo, guardian ad litem for minor children.



      Considered by Vogel, P.J., and Vaitheswaran and McDonald, JJ.
                                              2


VOGEL, Presiding Judge.

          A mother appeals the termination of her parental rights to her two children.

Because the mother’s untreated mental health issues and reoccurring substance

abuse issues prevent the return of the children and termination is in the best

interests of these children, we affirm.1

                 I.     Background Facts and Proceedings.

          The family first came to the attention of the Iowa Department of Human

Services      (DHS)     in   early   2014,    on   reports    the   mother   was   using

methamphetamine while the children—K.S., born 2005, and A.S., born 2008—

were in her care. The mother exhibited erratic behavior and sometimes left the

children with friends for days at a time with her whereabouts unknown. She also

associated with adults who engaged in extremely dangerous behavior in the

presence of the children.        On the stipulation of all parties, the children were

adjudicated in need of assistance on October 23, 2014.                  The mother was

directed to participate in both mental health and substance abuse treatment, as

well as to comply with random drug testing and other offered services. Although

the mother made periodic progress towards the goal of reunification, she had

several relapses, which ultimately prompted the State to petition for termination

of her parental rights.

          The matter came on for hearing on May 23, 2016, after which the district

court found the State had proved by clear and convincing evidence the mother’s

rights should be terminated. The mother appeals.



1
    The father’s parental rights were also terminated; he does not appeal.
                                        3


             II.     Standard of Review.

      In our de novo review of proceedings terminating parental rights, we

employ a three-step statutory framework as fully explained in our case law. See

In re P.L., 778 N.W.2d 33, 40 (Iowa 2010).

             III.    Statutory Grounds for Termination.

      The district court terminated the mother’s parental rights under Iowa Code

section 232.116(1)(f) and (l) (2015). When the juvenile court terminates parental

rights on more than one statutory ground, we may affirm the juvenile court’s

order on any ground we find supported by the record. In re D.W., 791 N.W.2d
703, 707 (Iowa 2010).      Termination of parental rights under paragraph (f)

requires the court to find the State proved by clear and convincing evidence:

(1) the child is four years of age or older; (2) the child has been adjudicated a

child in need of assistance pursuant to section 232.96; (3) the child has been

removed from the physical custody of the child’s parents for at least twelve of the

last eighteen months, or for the last twelve consecutive months and any trial

period at home has been less than thirty days; and (4) there is clear and

convincing evidence that at the present time the child cannot be returned to the

custody of the child’s parents as provided in section 232.102.         Iowa Code

§ 232.116(1)(f).    The mother only challenges the findings as to the fourth

element, which requires the State establish “[t]he child cannot be protected from

some harm which would justify the adjudication of the child as a child in need of

assistance.” See Iowa Code §§ 232.102(5)(a)(2), .116(1)(f)(4).

      For several months after the children were removed, the mother’s life was

described as being “in a state of constant crisis.” She began to make positive
                                        4


changes in April 2015. By September 2015, she was allowed an additional six

months to work towards reunification. Unfortunately, she decided to stop taking

her prescribed mental health medications, and by December, she relapsed on

methamphetamine. Her visits with the children became erratic. The DHS case

worker testified that the mother’s periods of significant progress have been

marred by her relapses, such that, after more than two years of services, the

children could not be returned to the mother’s care. The district court echoed

that sentiment in finding the mother is capable of short periods of sobriety but

“has not been able to extricate herself from the cycle of methamphetamine use,

treatment, and relapse.” We agree with those findings and that the grounds for

termination under Iowa Code section 232.116(1)(f) were proven.

             IV.    Best Interests and Impediments to Termination.

      The mother also asserts it is not in the children’s best interests to have her

rights terminated because she has a strong bond with the children. See Iowa

Code § 232.116(2), (3). The district court found:

      although [the mother] does purport to love her children, she has
      also placed them in very dangerous situations that could have led
      to their injury and/or death. Although her children do love her, they
      would be in danger if they were to be placed with [the mother]. The
      Court does not believe it would be detrimental to the children to
      terminate the parental rights as it will prevent [the mother] from
      again placing her children in dangerous situations.

The mother has been unable to provide for the children’s safety and stability. We

therefore agree with the district court that, notwithstanding the bond the mother

asserts she has with the children, it is in their best interests to terminate the

mother’s parental rights.

      AFFIRMED.